                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



MR. DEE’S INC., et al.                 )
                                       )
                      Plaintiffs,      )
                                       )
                v.                     )           1:19cv141
                                       )
INMAR, INC., et al.                    )
                                       )
                      Defendants.      )



                     MEMORANDUM OPINION AND ORDER

     This matter comes before the Court on “Defendants’ Motion to

Exclude the Supplemental Report and Testimony of Plaintiffs’ Expert

Witness Pursuant to FRE 702 and Daubert” (Docket Entry 212) (the

“Expert Motion”). For the reasons that follow, the Court will deny

the Expert Motion, such that the Court may consider the proposed

expert testimony in deciding whether class certification remains

appropriate.1

                               BACKGROUND

     I. Procedural History

     Alleging anticompetitive behavior in violation of Section 1 of

the Sherman Act, Mr. Dee’s Inc., Retail Marketing Services, Inc.,

and Connecticut Food Association (the “Plaintiffs”) seek relief in

this action against Inmar, Inc. (“Inmar”), Carolina Manufacturer’s




     1
        The undersigned United States Magistrate Judge enters an
order rather than a recommendation because “[a] Daubert motion to
exclude testimony presents a non-dispositive matter,” Masimo Corp.
v. Philips Elec. N. Am. Corp., 62 F. Supp. 3d 368, 388 (D. Del.
2014).




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 1 of 60
Services (“CMS”),2 Carolina Services,3 and Carolina Coupon Clearing,

Inc.       (“CCC”)4   (the   “Defendants”).    (Docket   Entry   145   (the

“Operative Complaint”), ¶¶ 1, 114.)           According to the Operative

Complaint, Defendants conspired with International Outsourcing

Services, LLC (“IOS”) “to allocate customers and markets and to fix

prices” (id., ¶ 1), which scheme allegedly resulted in increased

coupon-processing fees for entities that transacted with Defendants

or IOS.       (See id., ¶¶ 1–7.)

       Plaintiffs originally sought to

       bring this action, pursuant to [Federal Rule of Civil
       Procedure] 23 [(“Rule 23”)], on behalf of . . . [a]ll
       entities in the United States that have been overcharged
       by IOS or [Defendants] for coupon[-]processing services
       from January 1, 1997 through the present (and continuing
       until the effects of IOS’s and [Defendants]’s fraudulent
       and anticompetitive scheme ceases).

(Id., ¶ 96.)      To that end, Plaintiffs moved to certify two classes:

(1) “[a]ll manufacturers in the United States that have purchased

coupon[-]processing services directly from IOS, Defendants, or

their subsidiaries or affiliates, from April 11, 2001 through March

28, 2007” (Docket Entry 151 at 15); and (2) “[a]ll retailers or

retailer associations in the United States that have purchased

coupon[-]processing services directly from IOS, Defendants, or


       2
        CMS, a subsidiary of Inmar, “sells coupon[-]processing
services to manufacturers.” (Docket Entry 145, ¶ 7.)
       3
        “Purported Defendant ‘Carolina Services’ is not a separate
entity, but a d/b/a of [Carolina Coupon Clearing, Inc.].” (Docket
Entry 141 at 3.)
       4
         CCC, likewise a subsidiary of Inmar, “sell[s] retail
processing services to retailers, retail co-operatives/wholesalers,
and state associations.” (Docket Entry 145, ¶ 7.)

                                      -2-




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 2 of 60
their subsidiaries or affiliates, from April 11, 2001 through March

28, 2007” (id. at 15–16).           (See Docket Entry 150 (the “Class

Certification Motion”).)

     In connection with the Class Certification Motion, Plaintiffs

submitted a report from Kathleen Grace (“Grace”), whom Plaintiffs

tendered as an expert (see Docket Entry 151 at 15).             (Docket Entry

151-12 (the “Original Grace Report”).)            Defendants opposed the

Class Certification Motion (see Docket Entry 158), attaching their

own expert report from Michael Kheyfets (“Kheyfets”) (Docket Entry

159-1    (the   “Original   Kheyfets     Report”)).    Plaintiffs    replied

(Docket Entry 172), submitting a rebuttal report from Grace (Docket

Entry 172-1 (the “Rebuttal Grace Report”)).5 Concurrent with their

opposition to the Class Certification Motion, Defendants moved to

exclude Grace’s testimony and the Original Grace Report.             (Docket

Entry 160 (the “Old Expert Motion”); see also Docket Entries 161

(Declaration), 162 (supporting memorandum).)          Plaintiffs responded

in opposition (Docket Entry 175),6 and Defendants replied (Docket

Entry 188).

     During the pendency of the Class Certification Motion and the

Old Expert Motion, Plaintiffs sought to compel Defendants to

produce certain data that Defendants had withheld during discovery.

(Docket    Entry   166;     see   also   Docket   Entry   167    (supporting



     5
       Plaintiffs later filed a corrected version of the Rebuttal
Grace Report (Docket Entry 205-5).
     6
         Plaintiffs later filed a corrected version of their
memorandum opposing the Old Expert Motion (Docket Entry 211-2).

                                     -3-




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 3 of 60
memorandum).)       The   Court   (per    the    undersigned    United     States

Magistrate Judge) granted that request, ordering Defendants to

“produce to Plaintiffs, for the period from 2000-09, ‘[a]ll coupon

processing transactional data’” (Docket Entry 187 (the “Discovery

Order”) at 28 (quoting Docket Entry 141-2 at 11)).               Together with

that relief, the Court authorized Plaintiffs to file a supplement

regarding the Class Certification Motion and/or the Old Expert

Motion, “limited to discussion of the [above-referenced] coupon

processing transactional data produced by Defendants” (id. at

28–29).

     On December 23, 2020, Plaintiffs filed two such supplements

(Docket Entries 193 (the “First Supplement”), 196 (the “Second

Supplement”)), along with another report from Grace (Docket Entry

193-2     (the   “Supplemental    Grace     Report”)).         Via   the    First

Supplement,      Plaintiffs   proposed     the   following     narrowed     class

definitions:

     (1) manufacturers listed in “Appendix A” [of the
     Supplemental Grace Report], which are those that paid
     observably higher CCC or IOS shipping fees during the
     conspiracy period (April 11, 2001 to March 28, 2007); and

     (2) retailers or retailer associations listed in
     “Appendix B” [of the Supplemental Grace Report], which
     are those that paid observably higher CCC shipping fees
     during the conspiracy period.

(Docket Entry 193 at 7 (internal commas omitted).)                   The Second

Supplement (i) explained how Grace analyzed the newly produced

transactional data (Docket Entry 196 at 4–7, 9–12), (ii) disclaimed

reliance on the analysis in the Original Grace Report (id. at 4),

(iii) argued that Plaintiffs have mooted Defendants’ challenges to

                                     -4-




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 4 of 60
the Original Grace Report (id.), and (iv) asked the Court to deny

the Old Expert Motion (id. at 12).        Because Plaintiffs abandoned

the analysis in the Original Grace Report, the Court (per the

undersigned) terminated the Old Expert Motion as moot, but noted

that Defendants could “properly challenge the new opinions [in the

Supplemental Grace Report].”      (Text Order dated Dec. 29, 2020.)

     On May 12, 2021, Defendants filed the Expert Motion, thereby

renewing their effort to exclude Grace’s opinions, to include the

Supplemental Grace Report.       (Docket Entry 212; see also Docket

Entry 213 (supporting memorandum).)         Another expert report from

Kheyfets accompanied the Expert Motion.       (Docket Entry 212-2 (the

“Supplemental Kheyfets Report”).)        Plaintiffs opposed the Expert

Motion (see Docket Entry 221), tendering numerous exhibits, to

include a declaration from Grace (Docket Entry 221-8 (“Grace

Declaration”)).7   Defendants replied.      (Docket Entry 227.)

     II. Factual Background

     A. Coupon Industry Overview

     Manufacturers of consumer goods issue coupons to consumers,

who can redeem the coupons at retailers.            (Docket Entry 151-12,

¶ 8; accord Docket Entry 159-1, ¶¶ 21–22.)           Consumers receive a

discount off the purchase price from the retailer, which then seeks

reimbursement   from   the   manufacturer    that    issued   the   coupon.

(Docket Entry 151-12, ¶ 8; accord Docket Entry 159-1, ¶ 22.)             Two



     7
       Plaintiffs simultaneously filed sealed, unredacted versions
of their opposition brief and an accompanying exhibit. (See Docket
Entries 223, 223-4.)

                                   -5-




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 5 of 60
types of coupon processors facilitate those transactions between

retailers and manufacturers: retail coupon processors (“Retail

Processors”) and manufacturer coupon processors (“Manufacturer

Processors”).            (Docket Entry 151-12, ¶ 8; accord Docket Entry 159-

1, ¶ 22.)

       “Retailers collect coupons redeemed at their stores and send

them to Retail Processors.             Retail Processors then sort and count

the coupons, and send the coupons and invoices for the coupon

values    to    manufacturers         or   to       [M]anufacturer[   P]rocessors.”

(Docket Entry 145, ¶ 13 (internal parenthetical omitted); accord

Docket Entry 151-12, ¶ 8; Docket Entry 159-1, ¶ 22.) Manufacturers

who   rely     on    counts    by    Retail     Processors    utilize   “one-count”

processing,         in    contrast    to   “two-count”      processing,   by   which

manufacturers direct Manufacturer Processors to conduct a second

count.       (Docket        Entry    159-1,     ¶   22   n.16.)   Under   two-count

processing, Manufacturer Processors audit coupons “to ensure that

the Retail Processor has submitted an accurate count of coupons,

that the coupons were properly redeemed, and that coupons were not

otherwise fraudulently submitted.” (Docket Entry 145, ¶ 13; accord

Docket Entry 159-1, ¶ 22 n.16.)                     After Manufacturer Processors

determine the value of coupons redeemed, manufacturers reimburse

retailers.      (Docket Entry 151-12, ¶ 8; accord Docket Entry 159-1,

¶ 22.)

       Regarding the pricing of coupon-processing services, retailers

typically pay processing fees to Retail Processors.                   (Docket Entry

151-12, ¶ 10; accord Docket Entry 159-1, ¶ 134 (Exhibit 28).)                    In

                                           -6-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 6 of 60
addition,   manufacturers   often   pay    incremental   fees,   including

special handling fees and shipping fees.           (Docket Entry 151-12,

¶ 8; accord Docket Entry 159-1, ¶ 42 (Exhibit 1).)         Under a full-

service agreement, manufacturers pay such fees to the Retail

Processor; under a pay-direct arrangement, manufacturers remit

payment directly to the retailer.           (Docket Entry 151-12, ¶ 40;

accord Docket Entry 159-1, ¶ 42 (Exhibit 1 Notes)).               However,

manufacturers    may   “refuse   to       pay   [incremental]    fees   and

‘chargeback’ the value of the fees to the Retail Processor.”

(Docket Entry 145, ¶ 15; accord Docket Entry 151-12, ¶ 10; Docket

Entry 159-1, ¶ 42.)    In that circumstance, a Retail Processor may

“extract the incremental fee from a [retailer] by subtracting the

value of the manufacturer’s incremental fee chargeback from the

amount the Retail Client receives for coupons submitted by the

[retailer] to the Retail Processor.”            (Docket Entry 145, ¶ 15;

accord Docket Entry 159-1, ¶¶ 38, 41.)            When Retail Processors

deduct the chargeback in that manner, retailers “that purchase

directly from a manufacturer may simply deduct the value of the

incremental fee chargeback from the amount the retailer owes the

manufacturer or wholesaler in connection with the purchase of

product.”     (Docket Entry 145, ¶ 17; accord Docket Entry 159-1,

¶¶ 38, 41.)

     B. Nature of the Alleged Conspiracy

     According to the Operative Complaint:

     “Inmar and another processor named NCH Marketing Services Inc.

(‘NCH’) each have roughly 50 percent share of th[e] market [for

                                    -7-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 7 of 60
manufacturer coupon-processing services]. NCH focuses its business

on serving the processing needs of large manufacturers, while Inmar

[through its subsidiary CMS] serves small and large manufacturers.”

(Id., ¶ 22.)    Historically, Inmar and NCH likewise offered retail

coupon-processing services (id., ¶ 26), with Inmar (through its

subsidiary CCC doing business as Carolina Services) serving mostly

non-deducting   retailers   and   NCH    “perform[ing]   retail   coupon[-

]processing services for large, deducting retailers (such as mass

merchandisers)” (id.).      IOS used to participate in both markets

(for manufacturer and retail coupon-processing services).           (Id.,

¶¶ 25, 30.)

     As the Court previously explained, the Operative Complaint

alleges that:

     “On July 17, 2000, Chris Balsiger, CEO of IOS, sent
     Robert Carter, President of CMS, a letter concerning ‘the
     large increases that [IOS has] seen in charge back rates
     to   coupon  submitters   that    do  not   have   deduct
     capability[.]’”     The letter blamed Inmar and its
     subsidiaries for the increase in chargebacks and
     threatened those entities with litigation.

     Following that threat, “Balsiger entered a series of
     related agreements with Inmar on behalf of IOS intended
     to restrain competition and increase prices through:
     (a) market and customer allocation; (b) price fixing; and
     (c) transfer of confidential retailer client data to
     Inmar.” Such agreements “eliminated IOS as a competitive
     threat to Inmar in the manufacturer coupon[-]processing
     market; eliminated Inmar as a competitive threat to IOS
     in the retail coupon[-]processing market; and assured
     substantial profit increases for both IOS and Inmar by
     fixing and raising coupon[-]processing fees.”

     In 2001, IOS exited the manufacturer coupon[-]processing
     market and turned over its clients to CMS, in exchange
     for CMS sharing its revenues with IOS and engaging in a
     broader conspiracy (involving Inmar and IOS).        That
     alleged conspiracy involved (i) IOS selling Retail Client

                                   -8-




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 8 of 60
     data to Inmar and Inmar refraining from competition with
     IOS (to include participating in a program under which
     Inmar accepted, without auditing, IOS’s coupon count),
     (ii) IOS subprocessing coupons for CCC’s retail customers
     and not providing coupon services to CCC’s customers,
     (iii) IOS and Inmar jointly marketing services to mass
     merchandise retailers, sharing revenue, and not competing
     for the business of such retailers, and (iv) IOS
     transferring its manufacturer customers to Inmar and
     refraining from providing services to such customers.
     Those “agreements had the purpose and effect of fixing
     the prices of retail coupon[-]processing fees.” Via the
     anti-competitive scheme, IOS and Inmar generated
     substantial profits by increasing incremental fees (to
     include freight fees), charging additional types of fees,
     and invoicing fewer coupons at a time (to further
     increase fees).

(Docket   Entry    239    at   3–5    (internal    citations    and   brackets

omitted).)

     III. Expert Submissions

     By way of background, the Court summarizes the principles and

methodologies     underlying    the    proffered    expert     analyses.   As

detailed above, Plaintiffs have alleged that Defendants engaged in

anticompetitive behavior in violation of the Sherman Act, a federal

antitrust statute.       Anticompetitive behavior, such as “[c]ollusive

or monopolistic practices[,] may increase the price that consumers

or businesses pay for what they buy.”             American Bar Association,

Proving Antitrust Damages: Legal and Economic Issues pt. I ch. 1

(3d ed. 2017).    To determine the impact of an antitrust violation,

courts use “the familiar ‘but-for’ proposition” and ask whether

“the plaintiff would be in a better financial position but for the

violation,” id.    The violation caused injury “[i]f the plaintiff’s

actual condition is worse than what it would have been in the

hypothetical but-for world,” id.             Assuming proof of injury and

                                       -9-




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 9 of 60
causation, “a damages award measures the extent of the difference

in outcomes between the actual world and the but-for world to

compensate the plaintiff for this injury.”                 Id.   Courts “accept a

degree     of   uncertainty       in     .     .    .     ascertaining    business

damages . . . [because t]he vagaries of the marketplace usually

deny [courts] sure knowledge of what [the] plaintiff’s situation

would have      been   in   the   absence      of   the   defendant’s    antitrust

violation.” J. Truett Payne Co. v. Chrysler Motors Corp., 451 U.S.

557, 566 (1981).       However, a damages computation may not involve

“speculation or guesswork.”            Bigelow v. RKO Radio Pictures, Inc.,

327 U.S. 251, 264 (1946).

     The before-during-after model presents one way of quantifying

damages.    “Th[is] model[] seek[s] to isolate harm flowing from the

challenged anticompetitive conduct by comparing the plaintiff’s

experience in the same market before, or after, the misconduct with

its experience during the time the conduct was ongoing, which is

sometimes referred to as the ‘damages period.’”                     American Bar

Association, supra, pt. II ch. 4 subsec. C.                  Another option, the

“yardstick” model (alternately, the “benchmark” model), “seek[s] to

isolate harm flowing from the challenged anticompetitive conduct by

comparing the experience of the plaintiff in a market subject to

anticompetitive conduct to the experience of the plaintiff, or

another firm, in a comparable market unaffected by the defendant’s

violation.”      Id.   A third model, “the difference-in-differences

approach[,] combines the before-during and benchmark approaches

[by] compar[ing] the differences in outcomes before and after the

                                        -10-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 10 of 60
alleged anticompetitive conduct across the benchmark and affected

markets.”    Id., pt. II ch. 6 subsec. G.

     Of further significance:

     Because the before-during-after approach looks outside
     the damages period in the same market, and the yardstick
     approach looks to a different market, one may need to
     examine changes in economic conditions over time or
     across markets, the plaintiff’s circumstances, or other
     variables which could affect prices, sales, and profits.
     One tool widely used by economists to account for such
     changes in economic conditions is a statistical technique
     known as multiple regression analysis. In the context of
     antitrust damages, multiple regression analysis is useful
     because it allows an expert to control for variables
     other than the anticompetitive conduct that may change
     between the damages period, or the market in question,
     and the benchmark or yardstick used to model the but-for
     world.

Id., pt. II ch. 4 subsec. C (internal footnote omitted).             In a

simple regression analysis, one can model the relationship between

an explanatory variable (like cost) and a dependent variable (like

price).     Id., pt. II ch. 6 subsec. C(1).        Multiple regression

analysis reflects the reality of “multiple influences on the

dependent variable.” Id., pt. II ch. 6 subsec. C(2).        “[W]hen used

properly[,] multiple regression analysis is one of the mainstream

tools in economic study and . . . an accepted method of determining

damages in antitrust litigation.”        In re Flat Glass Antitrust

Litig., 191 F.R.D. 472, 486 (W.D. Pa. 1999) (collecting cases).

     A. Grace

     Grace received a B.A. in economics and finance from Wofford

College and obtained a master’s degree and PhD in quantitative

economics from Clemson University.       (Docket Entry 151-12 at 2.)

She has worked as an investment banking analyst and professor.

                                  -11-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 11 of 60
(Id.)   First at Furman University and later at Wofford College,

Grace taught “in the areas of economic theory, financial economics,

corporate finance, and corporate valuation.” (Id.) She previously

“ha[s] provided expert opinions and support on corporate valuation

techniques, partnership valuation, cash flow and liquidity for

multi-national corporations as well as partnerships.”          (Id.)     She

possesses   “training    and   experience     in   analyzing     economic

incentives, analyzing economic actions, and reviewing corporate

financial records” (id.), and she has contributed to several

publications, some of which involved her estimation of overcharges

to electricity customers (id. at 3).

     Turning to her analyses in this action, in November 2020, as

a result of the Discovery Order, Grace received an additional

dataset from Defendants that revealed ancillary fees charged to

manufacturers by CCC, IOS, and NCH.        (Docket Entry 193-2, ¶ 5.)

That dataset included “the fee amount invoiced, the fee amount

actually paid, the amount of any fee unpaid, and the identity of

the organization that charged the fee.”            (Id., ¶ 8.)      Grace

aggregated each coupon program and determined, for each year

between 2000 and 2007, a “mean shipping fee payment per 1,000

coupons for Inmar, NCH, and IOS” (id., ¶ 11).          Grace viewed the

allegedly anticompetitive agreements between Defendants and IOS,

which remained in place from April 11, 2001 until March 28, 2007

(Docket Entry 151-12, ¶ 19) as defining the duration of the alleged

conspiracy (Docket Entry 193-2, ¶ 18).         For brevity, the Court

refers to that time period as the “conspiracy period.”

                                  -12-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 12 of 60
       Using   the    data     from   January       2000     through   2007,   Grace

“conduct[ed] three separate analyses to estimate shipping fee

overcharges     to    manufacturers:        (i)     a   before-during        analysis

[(“Before-During           Analysis”)],      (ii)       a     benchmark      analysis

[(“Benchmark Analysis”)], and (iii) a difference-in-differences

analysis [(“DiD Analysis”)].”              (Id., ¶ 17.)           To determine the

effect of the alleged conspiracy on retailers, Grace “estimate[d]

how much retailers paid in shipping fee overcharges” (id.) as a

result of manufacturers refusing to pay higher shipping fees and

CCC extracting the unpaid shipping fees from retailers (id., ¶ 43).

Based on those analyses, Grace compiled “a list of manufacturers

and retailers that paid observably higher shipping fees [during the

conspiracy period].”          (Id., ¶ 18.)

       First, via the Before-During Analysis, Grace “model[ed] CCC’s

paid   shipping      fee    per   coupon    in    the       pre-conspiracy   period,

controlling for volume, and then use[d] that relationship to

forecast what a competitive shipping fee would have been absent a

conspiracy.”         (Id., ¶ 20.)          Grace calculated as damages the

difference between the amounts that manufacturers paid to CCC in

shipping fees and the forecasted competitive shipping fee.                      (Id.)

Grace concluded that some manufacturers who transacted with CCC

overpaid by $28.3 million during the conspiracy period.                        (Id.,

¶ 23.) Employing that same methodology for manufacturers served by

IOS, Grace calculated overcharge damages as $2.4 million.                       (Id.,

¶¶ 24–27.)



                                       -13-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 13 of 60
     Second, Grace employed the Benchmark Analysis to “model NCH’s

paid shipping fees per coupon over time, controlling for volume,

and then use[d] that relationship to forecast what a competitive

shipping fee would have been absent a conspiracy.”                   (Id., ¶ 29.)

According to Grace, such approach “controls for extraneous non-

conspiratorial factors that may have affected shipping fees during

the [conspiracy] period.”         (Id.)     Grace calculated overcharges by

both CCC and IOS by comparing increases in their shipping fees to

the model that Grace used to “establish the relationship between

NCH’s shipping fees with volume and time.”                      (Id., ¶ 31.)      The

Benchmark Analysis yields a damages estimate of $41.7 million.

(Id., ¶ 32.)

     Third,    in      connection     with        the     DiD    Analysis,     Grace

“quantif[ied] the relationship between NCH shipping fees (the

control) and    CCC    shipping     fees    (the     treatment     group)    in   the

pre-conspiracy period” (id., ¶ 34) by determining “how NCH fees

changed over time compared to how CCC fees changed over the same

time period, controlling for volume” (id.).                As with the Benchmark

Analysis,      Grace      asserted         that         “[t]he     inclusion       of

NCH . . . controls for extraneous non-conspiratorial factors that

may have affected shipping fees during the [conspiracy] period,

such as changes in postage rates.”           (Id.)      Grace found that, before

the alleged conspiracy, “for 2-count coupons, CCC’s prices were

4.22 times NCH’s prices for similar-volume customers, and for

1-count coupons, CCC’s prices were 2.67 times NCH’s prices.” (Id.,

¶ 39.)   Grace “calculated as overcharges instances in which CCC’s

                                     -14-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 14 of 60
shipping fees increased above NCH shipping fees in excess of [the

pre-conspiracy relationship]” (id., ¶ 40), resulting in “a damages

estimate of $37.1 million” (id.).                  However, that estimate pertains

only to manufacturers served by CCC, as Grace concluded that “IOS’s

shipping    fee     changes       do   not    correlate         in   any   statistically

meaningful    way    to     NCH    shipping        fee    changes,     making   [the    DiD

A]nalysis inapplicable to IOS’s fees.”                     (Id., ¶ 41.)

     Fourth, because “some [manufacturers] simply refused to pay

higher shipping fees” (id., ¶ 43) via chargebacks and because CCC

could    extract      those       chargebacks            from    retailers,     “[Grace]

perform[ed] a before-after regression analysis to assess chargeback

changes in the pre-conspiracy period compared to the conspiracy

period.”     (Id. (describing the “Chargeback Analysis”).)                             More

specifically,       Grace    relied     on     a    “regression       to   estimate     the

relationship      between     chargebacks           and   gross      shipping   for    each

invoice in the pre-conspiracy period, where gross shipping is equal

to shipping dollars paid by the manufacturer plus shipping dollars

charged back to retailers” (id., ¶ 44).                     Using that equation “to

estimate what chargebacks should be in the conspiracy period[,

Grace]     then     calculate[d]         any        difference       between    observed

chargebacks versus forecasted chargebacks in the conspiracy period

to estimate damages due to ‘excess chargebacks’ to retailers.”

(Id.)    Grace concluded that certain retailers paid $8.8 million in

excess chargebacks during the conspiracy period.                        (Id.)




                                             -15-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 15 of 60
     B. Kheyfets

     Kheyfets obtained a B.A. and M.A. in economics from Boston

University.    (Docket Entry 212-2 at 65.)           His work experience

includes analyst positions at Volpe National Transportation Systems

Center, NERA Economic Consulting, and Edgeworth Economics, LLC,

where he currently holds the position of partner.                 (Id.)     He

possesses    substantial   experience    as    a   consulting     expert    in

antitrust,    cybersecurity,   and   data     privacy   matters     and    has

contributed to numerous publications and presentations.             (Id. at

66–69.)

     Kheyfets identified the purpose of the Supplemental Kheyfets

Report as assessing whether the analyses in the Supplemental Grace

Report can

     • [s]erve as common proof of economic impact to all (or
     nearly all) members of the newly[ ]defined proposed
     manufacturer class;
     • [s]erve as common proof of economic impact to all (or
     nearly all) members of the newly[ ]defined proposed
     retailer class; and
     • [s]erve as a formulaic approach to reliably estimate
     damages from the alleged conduct to proposed manufacturer
     and retailer class members.

(Id., ¶ 4.)    Kheyfets concluded that Grace had failed to offer a

theory linking the alleged anticompetitive conduct to the damages

she purported to calculate (id., ¶¶ 4–7) and that, in any event,

her methodologies lacked reliability (as to both the proposed

manufacturer class (id., ¶¶ 8–9) and proposed retailer class (id.,

¶¶ 10–13)).    In the following subsections, the Court describes in

more detail Kheyfets’s critiques on each of those subjects.



                                  -16-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 16 of 60
              1.    Absence     of   Link   Between    Alleged      Conspiracy   and

Shipping Fee Increases

       The Supplemental Grace Report differs from the Original Grace

Report, which purported to identify damages to a broader class of

manufacturers and retailers based on several types of fees.                    (Id.,

¶¶ 14–16.) More specifically, the newly proposed classes omit more

than 2,500 manufacturer accounts and 81 retailer accounts for which

Defendants produced data and focus solely on shipping fees.                    (Id.,

¶¶ 17–18.)         However, in Kheyfets’s view, both the data and the

Supplemental Grace Report undermine Plaintiffs’ assertion that

shipping fees constitute “standardized, undifferentiated commodity

services, the prices of which are not negotiated” (id., ¶ 19

(quoting Docket Entry 193 at 13)).              (See id., ¶¶ 19–21 (explaining

that manufacturers paid vastly different rates for shipping).)

       As   far    as    Grace’s     economic   theory   for     how   the   alleged

conspiracy affected shipping fees, Kheyfets opined that Grace

failed to account for the fact that manufacturers could (and did)

charge back shipping fees to CCC during the conspiracy period.

(Id., ¶ 22.)            Moreover, some manufacturers dictated their own

reimbursement rates for shipping, and chargeback practices varied

over   time    and      among   manufacturers.        (See   id.)      Given   those

circumstances, Kheyfets faulted Grace for not explaining why the

alleged conspiracy caused only certain entities to pay higher

shipping fees.          (Id., ¶ 23; see also id. ¶¶ 23–24 (asserting that

size of the manufacturer (i.e., average monthly coupon volume)

cannot explain differences in chargeback rates, despite Grace’s

                                         -17-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 17 of 60
contrary suggestion).)       According to “t-tests”8 that Kheyfets

conducted, among manufacturer accounts that paid shipping fees for

two-count     coupon   processing    before    and     during   the   alleged

conspiracy, only 25 percent of those accounts paid statistically

significant increased shipping fees to CCC, and 41 percent paid

such fees to IOS.      For one-count coupon processing, 41 percent of

manufacturer accounts paid statistically significant increased

shipping fees to CCC.     (Id., ¶ 26 n.48.)

     Per Kheyfets, the Supplemental Grace Report reflects several

other shortcomings related to the causation of economic harm.

First, Grace erred in positing that competition among retail

processors would forestall shipping fee increases (id., ¶ 25

(discussing Docket Entry 193-2, ¶ 15)), given that manufacturers

lacked contractual relationships with retail processors or control

over which retailer processor a retailer employed.              (Id., ¶ 25 &

n.46.)    Second, a document upon which Grace relied to demonstrate

Defendants’    acknowledgment   of    an    anticompetitive     shipping   fee

strategy does not show that the relationship between CCC and IOS

(and resulting coordination on other matters) caused an increase in

shipping fees.     (Id., ¶ 27.)      Third, Grace failed to (i) analyze

whether   Defendants    inflated    shipping    fees   by   including   fewer




     8
       The Original Kheyfets Report described t-tests as “standard
statistical test[s]” of “the ‘natural null hypothesis’” that an
individual customer’s shipping fees did not increase (to a
statistically significant degree) during the conspiracy period.
(Docket Entry 159-1, ¶ 82.)

                                     -18-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 18 of 60
coupons per invoice (as Plaintiffs have asserted)9 and (ii) explain

how such change in invoicing practices could affect manufacturers

that paid a fixed per-coupon shipping fee.           (Id., ¶ 28.)   Fourth,

Grace ignored the existence of individualized rebate agreements by

which some manufacturers nominally paid shipping fees (instead of

charging them back) in exchange for a negotiated shipping fee

rebate.       (Id., ¶¶ 29–33.)

               2. Problems with Estimated Damages for Manufacturer Class

       At the threshold, Kheyfets flagged a number of issues with

Grace’s calculation of “aggregate shipping fee trends” (id., ¶ 35

(quoting Docket Entry 193-2, ¶¶ 11–16)).             For example, Grace’s

analysis shows that, in 2000 (prior to the alleged conspiracy),

Inmar’s average per-coupon shipping fee tripled that of NCH, and

IOS’s doubled Inmar’s.           (See id. (discussing Supplemental Grace

Report, Figure 2).)          As a result, Kheyfets maintained that a

comparison of shipping fees across processors should account for

such       pre-conspiracy   differences.     (Id.)     In   addition,   each

processor’s average per-coupon shipping fee varied during the

conspiracy period: IOS charged lower shipping fees in 2003 and 2004

(relative to 2000), and, in 2005, Inmar’s shipping fees declined

(relative to 2004) while IOS’s increased (see id.), but Grace has

failed to reconcile those variations with the alleged conspiracy to



       9
       Kheyfets conducted another t-test to assess whether average
number of coupons per invoice changed during the conspiracy period,
which revealed that only 22 percent of manufacturer accounts
experienced a statistically significant decrease in the number of
coupons per invoice. (Id., ¶ 28 n.54.)

                                      -19-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 19 of 60
elevate shipping fees (see id.).           Finally, Kheyfets stated that

(contrary to Grace’s conclusion) a comparison of the shipping fee

paid by the median-volume manufacturer during each year between

2000 and 2007 fails to illustrate “‘market-wide’ pricing behavior.”

(Id.)

     Turning to the regressions Grace used to calculate classwide

damages, Kheyfets identified the following general problems:

     •     Grace’s analysis obscured important variations between

           manufacturers, like differences in their willingness to

           pay shipping fees (id., ¶ 40);

     •     Grace “control[led] for volume” (id.) but failed to

           appreciate that manufacturers that processed similar

           volumes paid “vastly different shipping fees” (id.); and

     •     Grace   purported   to     control     for   non-conspiratorial

           “economic factors like postage rates and labor costs” but

           declined to explain how her models accounted for such

           variables (id., ¶ 41).

     Regarding Grace’s application of the three methodologies,

Kheyfets characterized the results as internally inconsistent and

economically “nonsensical.”     (Id., ¶ 42.)       More specifically, for

approximately sixty percent of the “manufacturer accounts in the

proposed class that paid shipping fees to CCC” (id., ¶ 44), the

three methodologies produce divergent results as to overcharge

damages.   (See id., ¶¶ 43–45.)            In other words, for the same

manufacturer account, two methodologies identify damages whereas

the other methodology finds none.          (See id., ¶ 44.)   Morever, each

                                    -20-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 20 of 60
methodology predicts that many manufacturer accounts that paid no

shipping fees during the proposed class period would have paid

shipping fees in the but-for world.             (See id., ¶¶ 48, 55, 62.)

Each methodology also forecasts a negative shipping fee for some

coupons, which suggests that, in the but-for world, the processor

would have paid, rather than charged, the manufacturer for shipping

its coupons.     (See id., ¶¶ 48, 56, 63.)10        In one case, Kheyfets

reported that Grace “manually overwr[o]te any negative but-for

price generated by her [Benchmark Analysis] for 2-count coupons

with a price of $1 per 1,000 coupons.”           (Id., ¶ 56.)

      Finally, “[t]o assess the[] reliability” of Grace’s three

methodologies, [Kheyfets] appl[ied them] to transactions on which

no   anticompetitive    effects    are      alleged.”   (Id.,    ¶   67.)     In

particular,    Defendants    produced    data    regarding      at   least   five

categories of shipping fees as to which Plaintiffs have alleged no

conspiracy-related increase: (1) “CCC during the ‘benchmark’ period

preceding the alleged conspiracy” (id.); (2) “IOS during the

‘benchmark’    period    preceding    the     alleged   conspiracy”      (id.);

(3) “non-Defendant NCH during the proposed class period” (id.);

(4) “‘pay direct’ retailers during the proposed class period” (id.




      10
         Kheyfets further identified concerns specific to each
methodology.    (See id., ¶¶ 49 (explaining that Before-During
Analysis   produced   $9.6  million   in   negative  damages or
undercharges), 52 (challenging assumption underlying Benchmark
Analysis that CCC’s fees, absent the alleged conspiracy, would
mirror NCH’s), 61 (noting Grace’s concession that DiD Analysis
cannot calculate damages for accounts served by IOS).)

                                     -21-




     Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 21 of 60
(internal     footnote        omitted));11         and   (5)    “‘direct       submitter’

retailers during the proposed class period” (id. (internal footnote

omitted)).12      In every case, Kheyfets found that each methodology

calculated        damages     as      to     some    supposedly        conspiracy-free

transactions, ranging from 18 percent of accounts to 97 percent of

accounts.         (Id.,   ¶    68.)        In   Kheyfets’s       view,   those     “false

positives” demonstrate that Grace’s analyses cannot “distinguish[]

transactions affected by the alleged conduct from those that were

not.”     (Id.)

             3. Problems with Estimated Damages for Retailer Class

     Kheyfets challenged “Grace’s assertion that any shipping fee

a manufacturer chose to charge back would necessarily be ‘paid by

the CCC retail client’” (id., ¶ 70), which “obscures th[e] fact”

that CCC did not automatically pass through the full amount of

every     chargeback      (id.).           Illustrating        that   point,    Kheyfets

determined that more than 80 percent of the proposed retailer class

paid no shipping fee chargebacks during the conspiracy period.

(Id., ¶ 71.)        Furthermore, even among the chargebacks that CCC

attempted to pass through, Kheyfets noted that retailers retained

the ability to deduct payment from the manufacturer who charged

back the shipping fee.             (Id., ¶ 72.)          According to Kheyfets, the


     11
         According to Kheyfets, such retailers “used retailer
processors like IOS and CCC but set their own shipping fees” (id.,
¶ 67 n.130).
     12
        Kheyfets reported that those retailers “bypassed retailer
processors like IOS and CCC altogether, submitting their invoices
directly to CMS (a manufacturer processor) and set their own
shipping fees” (id., ¶ 67 n.131).

                                            -22-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 22 of 60
impact on retailers that Grace attempted to calculate would require

her to: (1) “[s]how that CCC charged higher shipping fees to

manufacturers than it would have in the but-for world” (id., ¶ 75);

(2) “[s]how that manufacturers charged back more in total shipping

fees than they would have in the but-for world” (id.); (3) “[s]how

that the amounts of shipping fee chargebacks CCC charged to all (or

nearly all) proposed retailer class members were greater than in

the    but-for    world”   (id.     (internal   footnote   omitted));       and

(4) “[s]how that proposed retailer class members actually paid more

in shipping fee chargebacks and did not increase their deductions

to manufacturers or receive higher rebates to offset any increase

in these charges” (id. (internal footnote omitted)).

       Regarding the specifics of Grace’s Chargeback Analysis, she

allocated shipping fees and chargebacks to retailers appearing on

a CCC invoice and concluded that, before the conspiracy period, CCC

passed on 24.5 cents in chargebacks for each additional dollar in

shipping fees.       (Id., ¶ 76.)       Grace calculated as damages any

instance when, during the conspiracy period, charges to a retailer

exceeded that rate.         (Id.)     However, Grace ignored the $16.5

million in undercharges that her model produced (i.e., instances

when actual chargebacks during the conspiracy period fell below her

model’s prediction).       (Id., ¶ 77.)     Accounting for such negative

damages, only 20 members of the proposed 304-member retailer class

sustained any “positive” damages during the conspiracy period.

(Id., ¶ 78.)       Finally, like the other analyses, the Chargeback

Analysis discerns impact (in the form of “excess chargebacks”) to

                                     -23-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 23 of 60
pay-direct retailers that set their own shipping fees (rather than

deferring to Defendants on that front).          (Id., ¶ 80.)

                                  DISCUSSION

      I. Relevant Standards

      A. Sherman Act

      Section 1 of the Sherman Act prohibits “[e]very contract,

combination in the form of trust or otherwise, or conspiracy, in

restraint of trade,” 15 U.S.C. § 1.         “To prove a violation of [that

provision], a plaintiff must show the existence of an agreement in

the form of a contract, combination, or conspiracy that imposes an

unreasonable restraint on trade.” Oksanen v. Page Mem’l Hosp., 945

F.2d 696, 702 (4th Cir. 1991) (emphasis added); see also Wilder

Enters., Inc. v. Allied Artists Pictures Corp., 632 F.2d 1135, 1139

n.1 (4th Cir. 1980) (“The necessary elements for recovery under

[Section] 1 of the [Sherman] Act are: (1) an agreement, conspiracy,

or   combination    among   the   defendants    in   restraint     of   trade;

(2) injury to the plaintiff’s business and property as a direct

result; (3) damages that are capable of reasonable ascertainment

and are not speculative or conjectural.”).            The second element,

injury, involves two distinct inquiries: (1) “whether the plaintiff

has indeed suffered harm, or ‘injury-in-fact,’” Cordes & Co. Fin.

Servs. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 106 (2d Cir.

2007); and (2) “whether any such injury is ‘injury of the type the

antitrust laws were intended to prevent and that flows from that

which   makes   [the]   defendants’    acts    unlawful,’”   id.    (quoting

Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489

                                     -24-




     Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 24 of 60
(1977)).     As to that second prong, “[t]o establish an antitrust

injury, [a p]laintiff[’s] losses must stem from anticompetitive

acts . . . that reduce output or raise prices to consumers.”             R. J.

Reynolds Tobacco Co. v. Philip Morris, Inc., 199 F. Supp. 2d 362,

395 (M.D.N.C. 2002) (internal quotation marks omitted).

     It bears emphasizing that “injury-in-fact” remains distinct

from the third element, damages.            In that regard, “injury-in-fact

is whether the plaintiffs were harmed and damages quantify by how

much.”     In re Ethylene Propylene Diene Monomer (EPDM) Antitrust

Litig., 256 F.R.D. 82, 88 (D. Conn. 2009).                However, a single

calculation may show both injury-in-fact and damages: “if [a

plaintiff] paid a higher actual price than the but-for price, he

has shown [injury-in-fact]; by calculating the extent of that

difference[,]    he    has   shown    damages.”     Id.     Proving   damages

necessarily proves injury, but anticompetitive conduct may cause

injury without damages.         Id.        For example, “a plaintiff [may]

suffer antitrust injury-in-fact and yet have no damages because it

has taken steps to mitigate the actual price paid through rebates,

discounts, and other non-price factors such as lowered shipping

costs,     technical   services,      or    any   other   type   of   purchase

incentive.”    Id. at 88–89.

     B. Class Actions

     Rule 23 authorizes “[o]ne or more members of a class” to sue

     as representative parties on behalf of all members only
     if:
     (1) the class is so numerous that joinder of all members
     is impracticable;


                                      -25-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 25 of 60
     (2) there are questions of law or fact common to the
     class;
     (3) the claims or defenses of the representative parties
     are typical of the claims or defenses of the class; and
     (4) the representative parties will fairly and adequately
     protect the interests of the class.

Fed. R. Civ. P. 23(a).    Courts commonly refer to those “threshold

requirements applicable to all class actions . . . as ‘numerosity,’

‘commonality,’ ‘typicality,’ and ‘adequacy.’”         Krakauer v. Dish

Network, L.L.C., 925 F.3d 643, 654 (4th Cir. 2019).         Rule 23 also

“contains an implicit threshold requirement that the members of a

proposed class be ‘readily identifiable.’” EQT Prod. Co. v. Adair,

764 F.3d 347, 358 (4th Cir. 2014) (describing what other courts

have referred to as “ascertainability” requirement).

     “After satisfying these threshold requirements, Plaintiffs

must ‘demonstrat[e] that the proposed class fits into one of the

specific forms of class adjudication provided by Rule 23(b).’”

Koepplinger v. Seterus, Inc., No. 1:17CV995, 2020 WL 2063416, at

*28 (M.D.N.C. Apr. 29, 2020) (unpublished) (quoting Krakauer, 925

F.3d at 655), recommendation adopted, 2020 WL 5705915 (M.D.N.C.

Aug. 26, 2020) (unpublished).     One option, Rule 23(b)(3), requires

“the plaintiff [to] show both that ‘[1] questions of law and fact

common to class members predominate over any questions affecting

only individual class members, and [2] that a class action is

superior to other available methods for fairly and efficiently

adjudicating the controversy.’” Krakauer, 925 F.3d at 655 (quoting

Fed. R. Civ. P. 23(b)(3) for “predominance” and “superiority”

requirements). That type of class action “requires notice to class


                                  -26-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 26 of 60
members, who are afforded an opportunity to opt-out of the class at

the certification stage.”           Id.

     Notwithstanding          the    foregoing          requirements,      “Rule   23

explicitly envisions class actions with . . . individualized damage

determinations.”        Gunnells v. Healthplan Servs., Inc., 348 F.3d

417, 428 (4th Cir. 2003) (discussing Fed. R. Civ. P. 23(c)(4),

which   allows    class       certification        as    to   particular    issues).

Accordingly, “the need for individualized proof of damages alone

will not defeat class certification.”                    Id. at 429.     The United

States Court of Appeals for the Fourth Circuit has noted that,

     “in actions for money damages under Rule 23(b)(3), courts
     usually require individual proof of the amount of damages
     each member incurred.”        When such individualized
     inquiries are necessary, if “common questions predominate
     over individual questions as to liability, courts
     generally find the predominance standard of Rule 23(b)(3)
     to be satisfied.”

Id. at 428 (internal citation omitted) (quoting 5 Moore’s Federal

Practice § 23.46 [2][a] (1997)).

     C. Expert Testimony

     Federal     Rule    of    Evidence      702    (“Rule     702”)    governs    the

admissibility of expert testimony in federal courts. In re Lipitor

(Atorvastatin Calcium) Mktg. v. Pfizer, Inc., 892 F.3d 624, 631

(4th Cir. 2018).    Although the Federal Rules of Evidence otherwise

limit the admissibility of opinion testimony, Rule 702 authorizes

“experts qualified by ‘knowledge, skill, experience, training, or

education’ [to] submit an opinion.”                     Thomas J. Kline, Inc. v.

Lorillard, Inc., 878 F.2d 791, 799 (4th Cir. 1989) (quoting Fed. R.

Evid. 702).      In that regard, “to decide whether the expert has

                                          -27-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 27 of 60
sufficient specialized knowledge to assist the jurors in deciding

the particular issues in the case,” Belk, Inc. v. Meyer Corp., 679

F.3d 146, 162 (4th Cir. 2012) (internal quotation marks omitted),

courts     must     “consider     the   proposed    expert’s     full   range   of

experience and training,” id. (internal quotation marks omitted).

       Once a court determines that a proposed expert possesses the

requisite qualifications, it must make “a preliminary assessment of

whether the reasoning or methodology underlying the testimony is

scientifically valid and of whether that reasoning or methodology

properly can be applied to the facts in issue.”              Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579, 592–93 (1993) (citing Fed. R. Evid.

104(a)).     In particular,

       [Rule 702] permits an expert to testify where the
       expert’s “scientific, technical, or other specialized
       knowledge will help the trier of fact to understand the
       evidence or to determine a fact in issue,” so long as the
       expert’s opinion is “based on sufficient facts or data,”
       “is the product of reliable principles and methods,” and
       the expert “has reliably applied the principles and
       methods to the facts of the case.”

Pfizer,     Inc.,    892   F.3d   at    631    (quoting   Fed.   R.   Evid.   702).

“Implicit in the text of Rule 702 . . . is a district court’s

gatekeeping responsibility to ‘ensur[e] that an expert’s testimony

both rests on a reliable foundation and is relevant to the task at

hand.’”     Nease v. Ford Motor Co., 848 F.3d 219, 229 (4th Cir. 2017)

(quoting with emphasis Daubert, 509 U.S. at 597).

       In other words, Rule 702 effectively imposes a relevance

threshold, insofar as it “requires a valid scientific connection to

the    pertinent      inquiry     as    a    precondition   to   admissibility.”


                                            -28-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 28 of 60
Daubert, 509 U.S. at 591–92.        As concerns the reliability of a

proposed   expert’s   testimony,    factors    that    may   bear   on   that

determination

     include: (1) whether a theory or technique can be or has
     been tested; (2) whether it has been subjected to peer
     review and publication; (3) whether a technique has a
     high known or potential rate of error and whether there
     are standards controlling its operation; and (4) whether
     the theory or technique enjoys general acceptance within
     a relevant scientific community.

Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001).

However, such factors “[a]re neither definitive[] nor exhaustive.”

Id.; see also Daubert, 509 U.S. at 594–95 (emphasizing flexible

nature of Rule 702 inquiry).    The Rule 702 inquiry focuses “solely

on principles and methodology, not on the conclusions that they

generate.”   Daubert, 509 U.S. at 595.        The United States Supreme

Court has acknowledged, however, that “conclusions and methodology

are not entirely distinct from one another.”          General Elec. Co. v.

Joiner, 522 U.S. 136, 146 (1997).         For that reason, exclusion may

result when a court “conclude[s] that there is simply too great an

analytical gap between the data and the opinion proffered.”              Id.

      As far as the applicable procedure, “[t]he trial court must

have the same kind of latitude in deciding how to test an expert’s

reliability, and to decide whether or when special briefing or

other proceedings are needed to investigate reliability, as it

enjoys when it decides whether that expert’s relevant testimony is

reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999);

see also Cooper, 259 F.3d at 199 (“The proponent of the testimony

must establish its admissibility by a preponderance of proof.”).

                                   -29-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 29 of 60
“[A] court is not required to hold a hearing simply because a party

has raised a Daubert issue.”         United States v. Davis, 602 F. Supp.

2d 658, 663 (D. Md. 2009).       Nonetheless, “the parties must ‘have an

adequate opportunity to be heard’ before the trial court makes its

decision.”      Dealers Supply Co., Inc. v. Cheil Indus., Inc., No.

1:03CV654,     2007   WL   4790800,    at    *2   (M.D.N.C.    Mar.   8,    2007)

(unpublished) (quoting Group Health Plan, Inc. v. Philip Morris

USA, Inc., 344 F.3d 753, 761 n.3 (8th Cir. 2003)).               Importantly,

“‘the trial court’s role as a gatekeeper is not intended to serve

as a replacement for the adversary system,’ and consequently, ‘the

rejection of expert testimony is the exception rather than the

rule.’”     United States v. Stanley, 533 F. App’x 325, 327 (4th Cir.

2013) (quoting Fed. R. Evid. 702 advisory committee’s notes, 2000

Amendment).13

       II. Analysis

       A. Preliminary Matters

       As an initial matter, the parties have offered divergent views

on   the    relationship   between    the    Expert   Motion   and    the   Class

Certification Motion.        Defendants have contended that the Court

must    resolve   the   Expert   Motion      before   ruling    on    the   Class

Certification Motion because their objections to Grace’s opinions


       13
          “As in all questions of admissibility, the proferring
party must come forward with evidence from which the court can
determine that the proffered testimony is properly admissible.
However, there is no requirement in Daubert, or any other
controlling authority, that the proffering party must ‘prove’
anything to the court before the testimony in question can be
admitted.” Maryland Cas. Co. v. Therm-O-Disc, Inc., 137 F.3d 780,
783 (4th Cir. 1998).

                                      -30-




     Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 30 of 60
bear on issues underlying class certification.           (Docket Entry 213

at 8.)    In contrast, Plaintiffs effectively deny that the Expert

Motion carries implications “critical to resolution of the [Class

Certification M]otion” (Docket Entry 221 at 25), by suggesting that

the Court may grant certification “on the direct evidence that

[Defendants] raised shipping fees because of their agreements with

IOS, without reaching [] Grace’s expert opinions” (id. at 26).

     “No controlling precedent dictates whether a district court

must conduct a Daubert analysis at the class[-]certification stage

or how focused or full that analysis should be.”                Williams v.

Estates LLC, No. 1:19CV1076, 2021 WL 1581239, at *5 n.3 (M.D.N.C.

Apr. 22, 2021) (unpublished) (collecting conflicting cases).               The

Court (per the undersigned) endorses the view that “a full or

thorough Daubert analysis” remains appropriate at this stage “when

‘expert testimony is in fact critical to class certification.’”

Baxley v. Jividen, 504 F. Supp. 3d 539, 543 (S.D.W. Va. 2020)

(quoting Messner v. Northshore Univ. HealthSystem, 669 F.3d 802,

813 (7th Cir. 2012)); accord Robinson v. Nationstar Mortg. LLC,

Civ. Action No. 14-3667, 2019 WL 4261696, at *13 (D. Md. Sept. 9,

2019)    (unpublished);   Childress    v.    JPMorgan   Chase   &   Co.,   No.

5:16CV298,    2019   WL   2865848,    at    *2   (E.D.N.C.   July   2,   2019)

(unpublished); Krakauer v. Dish Network, L.L.C., No. 1:14CV333,

2015 WL 5227693, at *5 (M.D.N.C. Sept. 8, 2015) (unpublished);

Coleman v. Union Carbide Corp., Civ. Action No. 2:11–0366, 2013 WL

5461855, at *22–23 (S.D.W. Va. Sept. 30, 2013) (unpublished).



                                     -31-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 31 of 60
       Whether     testimony        qualifies       as     “critical”          to    class

certification depends (at least in part) on the proper scope of the

class-certification inquiry.           “Rule 23 grants courts no license to

engage     in   free-ranging    merits      inquiries       at   the     certification

stage,” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S.

455, 466 (2013), and “[m]erits questions may be considered to the

extent — but only to the extent — that they are relevant to

determining       whether     the    Rule      23     prerequisites        for        class

certification       are      satisfied,”        id.;      however,        “a        court’s

class-certification analysis must be ‘rigorous’ and may ‘entail

some overlap with the merits of the plaintiff’s underlying claim,’”

id. at 465–66 (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338,    351     (2011)).      Highlighting          the   tension       between       those

principles, the Supreme Court has deemed certification improper

under Rule 23(b)(3) when a court “refus[ed] to entertain arguments

against [an expert’s] damages model that bore on the propriety of

class certification, simply because those arguments would also be

pertinent to the merits determination,” Comcast Corp. v. Behrend,

569 U.S. 27, 34 (2013).         According to the Supreme Court, to accept

at   the   class-certification         stage    “any      method    of    measurement”

susceptible        to      classwide     application,            “no     matter         how

arbitrary[,] . . . would reduce Rule 23(b)(3)’s predominance

requirement to a nullity.”           Id. at 36.

       Here, the dispute surrounds the extent to which Grace’s

opinions impact the Class Certification Motion.                        (Compare Docket

Entry 213 at 8, with Docket Entry 221 at 25–26.)                    On the one hand,

                                        -32-




     Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 32 of 60
in their briefing in support of the Class Certification Motion,

Plaintiffs have referenced “direct evidence, including testimony

from IOS’s CEO” regarding the allegedly anticompetitive agreements

between Defendants and IOS (Docket Entry 172 at 6), as well as

“Defendants’ internal documents” (id.) that reflect (i) trends in

Defendants’      processing   volume    and   financial   performance    and

(ii)    Defendants’    supposedly    admitted    strategy   of    increasing

shipping fees to enhance financial performance (id. at 6–7).             On

the other hand, Plaintiffs’ briefing suggests considerable reliance

on Grace’s opinions in advocating for class certification.              (See

Docket Entry 172 at 7–8, 10, 12–15 (citing Grace as authority).)

At bottom, although Plaintiffs may not “rely exclusively upon

[Grace’s] opinions to support the assertion that the[ir] claim can

be commonly proven and therefore satisfies [Rule 23] requirements,”

Rhodes v. E.I. DuPont de Nemours & Co., No. 6:06CV530, 2008 WL

2400944, at *5 (S.D.W. Va. June 11, 2008) (unpublished) (emphasis

added), the Supplemental Grace Report appears to weigh heavily on

the certification issue. Accordingly, the Court will engage in the

traditional Daubert analysis to determine whether the Supplemental

Grace   Report    should   inform    the    class-certification    decision,

bearing in mind the importance of avoiding unnecessary inquiry into

the merits of Plaintiffs’ claim.

       Turning to another threshold issue, Plaintiffs have argued

that the Court should deny the Expert Motion as untimely, pointing

to the passage of time since the parties finished briefing the

Class Certification Motion.         (Docket Entry 221 at 25 (noting that

                                     -33-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 33 of 60
five months elapsed before Defendants filed Expert Motion).)                   For

their part, Defendants have indicated that their receipt, in

February 2021, of “all of Grace’s programs needed to analyze [the]

Supplemental [Grace] Report” delayed their preparation of the

Expert Motion (and accompanying Supplemental Kheyfets Report).

(Docket   Entry   213     at    3   n.2.)       In   addition,   Defendants   have

highlighted that (i) the Court denied the Old Expert Motion without

prejudice (and without specifying a deadline to challenge the

Supplemental      Grace        Report)      (Docket      Entry     227   at   11),

(ii) Plaintiffs declined to engage with Defendants concerning the

“timetable     for      filing”       the       Expert    Motion     (id.),    and

(iii) Defendants filed the Expert Motion “before the close of

expert [and fact] discovery” (id.).

     The record reflects that, on June 11, 2019, the parties

jointly agreed to a proposed discovery plan and schedule, including

deadlines for the close of fact and expert discovery and for

dispositive motions.       (Docket Entry 128 at 1–2 (proposing March 1,

2021, as close of fact discovery and August 2, 2021, as close of

expert discovery and deadline for dispositive motions).)                      That

agreement did not set a deadline for motions in limine, to include

Daubert challenges.            (See id. at 1–3.)           The Court (per the

undersigned) adopted the parties’ proposed schedule (Text Order

dated June 14, 2019) and later granted a joint motion to extend

fact discovery until June 1, 2021 (Text Order dated Feb. 3, 2021).

     Given that Defendants filed the Expert Motion before the close

of discovery (see Docket Entry 212 (filed May 12, 2021)), and the

                                         -34-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 34 of 60
record reflects no deadline for motions in limine or Daubert

motions (see Docket Entry 128 at 1–2), timeliness concerns provide

no basis for dismissal.      See generally Virginia Vermiculite, Ltd.

v. W.R. Grace & Co.-Conn., 98 F. Supp. 2d 729, 731 n.1 (W.D. Va.

2000) (noting that close of discovery may bear on timeliness of

request for Daubert hearing).          Plaintiffs’ contrary contention

falls short, especially because they have cited to a single case

involving a post-deadline Daubert motion filed less than two months

before trial.       (See Docket Entry 221 at 25 (citing Rybas v.

Riverview Hotel Corp., Civ. Action No. 12-3103, 2015 WL 10096189,

at *7 (D. Md. Jan. 15, 2015) (unpublished) (declining to consider

Daubert motion filed more than two weeks after court-imposed

deadline)).)        That   authority        bears   no   weight    under   the

circumstances presented here.

     B. Grace’s Qualifications

     Defendants have sought to exclude Grace’s opinions on the

grounds that she lacks qualifications in antitrust economics.

(Docket Entry 213 at 4–5 (highlighting absence of prior testimony

as antitrust expert and of publications in relevant fields); see

also Docket Entry 227 at 3 (emphasizing that Grace developed

opinions   solely    for   purpose   of     testifying).)     In    response,

Plaintiffs have asserted that Grace possesses sufficient knowledge

and experience to qualify as an expert in this action.                (Docket

Entry 221 at 9–10 (describing three degrees in economics, to

include coursework in antitrust economics, as well as experience as

professor and contributor to publications).)

                                     -35-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 35 of 60
     As the Fourth Circuit has explained:

     [T]he test for exclusion is a strict one, and the
     purported   expert   must   have  neither    satisfactory
     knowledge, skill, experience, training nor education on
     the issue for which the opinion is proffered.         One
     knowledgeable about a particular subject need not be
     precisely informed about all details of the issues raised
     in order to offer an opinion.

Thomas J. Kline, Inc., 878 F.2d at 799 (deeming proposed expert

unqualified to opine regarding unjustified credit discrimination

and price discrimination when she had obtained a degree in business

administration, id., “[her] general business education included

[no] training in the area of antitrust or credit,” id. at 800, her

sole publication “had nothing to do with price discrimination,

credit,   or    antitrust   generally,”      id.    at    799,   and    her     work

experience     involved   analyzing    companies’        financial     health    and

offering expert testimony in complex business cases, not making

credit decisions, see id.).

     Here,     to   the   extent   Defendants      have     presented     Grace’s

qualifications as independently disqualifying (see Docket Entry 213

at 3–6),14 exclusion remains unwarranted on that ground.                      Grace

possesses adequate qualifications “to analyze the issues of impact,

damages, and economic conditions in [] Plaintiffs’ case against

Defendants” (Docket Entry 151-12 at 3).            First, Grace has obtained


     14
         At times, Defendants have blended their criticisms of
Grace’s methodology (which the Recommendation addresses in the
following subsection) with their concerns about her qualifications.
(See, e.g., id. at 5 (“Grace lacks knowledge in the basic subject
matter of her reports in this case: the common impact of alleged
anticompetitive conduct. Instead, Grace employs a results-driven
methodology that discards any facts inconsistent with her theory.”
(internal citation omitted)).)

                                      -36-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 36 of 60
three       degrees   in    pertinent    fields      —     a   Bachelor’s        degree   in

economics and finance, as well as a Master’s degree and doctorate

in quantitative economics.               (Id. at 2.)              Second, her former

employment      as    a    professor    “in    the   areas      of   economic      theory,

financial economics, corporate finance, and corporate valuation”

(id.) suggests relevant knowledge and experience.                        Third, at least

some     of    her    publications      signal       her       ability      to   calculate

overcharges, an issue pertinent to this action.                       (See id. at 3.)

       Even     assuming     that    Grace     lacks     significant         training     in

antitrust      economics      or    pre-suit    familiarity          with    the   coupon-

processing industry (Docket Entry 213 at 4–5), an expert “need not

be precisely informed about all details of the issues raised in

order to offer an opinion,” Thomas J. Kline, Inc., 878 F.2d at

799.15      Instead of requiring demonstrated expertise in antitrust


       15
          Defendants’ attempt to compare Grace to “a far more
qualified individual” (Docket Entry 227 at 3) who nonetheless faced
exclusion under Daubert misses the mark. (See id. (citing Doe v.
Ortho-Clinical Diagnostics, Inc., 440 F. Supp. 2d 465, 471
(M.D.N.C. 2006)).) In the case cited by Defendants, this Court
(per United States District Judge James A. Beaty, Jr.) assessed the
qualifications of a proposed expert (a medical doctor) and his
testimony regarding the cause of autism in a minor child. Doe, 440
F. Supp. 2d at 468–78.         After acknowledging the doctor’s
credentials (board certification in two fields, as well as “more
than 50 peer-reviewed medical papers,” id. at 471), the Court noted
the   pertinent    fields   (pediatrics,    pediatric    neurology,
epidemiology, and biostatistics) in which the doctor lacked
certification, id.     The Court further referenced “more than
ten . . . cases,” id., when the doctor’s proposed “testimony ha[d]
either been excluded or accorded little or no weight based upon a
determination that he was testifying beyond his expertise, id. at
471–72 & n.5 (collecting cases). Notwithstanding those serious
concerns, the Court declined to exclude the doctor on his
qualifications alone and proceeded to evaluate his methodology in
arriving at the opinions he sought to offer. See id. at 472–78.
                                                     (continued...)

                                         -37-




    Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 37 of 60
specifically (as opposed to quantitative economics more generally),

the Court will consider Grace’s qualifications as a factor in the

broader reliability inquiry.         See Elcock v. Kmart Corp., 233 F.3d

734, 749 (3d Cir. 2000) (“[A]n expert’s level of expertise may

affect      the   reliability   of   the    expert’s   opinion.”   (internal

quotation marks omitted)).

       C. Reliability of Grace’s Opinions

       Defendants have argued that numerous deficiencies in the

Supplemental Grace Report warrant its exclusion.           Their criticisms

fall into three general categories: the economic theory underlying

the    Supplemental     Grace   Report,     the   implementation   of   each

methodology, and the results of those analyses.            Plaintiffs have

defended the Supplemental Grace Report on each front, as explained

in more detail below.

              1. Economic Theory

       Defendants have sought exclusion of the Supplemental Grace

Report because it offers no “coherent economic explanation of the

causal mechanisms by which the alleged conduct elevated shipping

fees” (Docket Entry 213 at 9), particularly in light of the fact

that manufacturers could refuse to pay such fees (id.). Defendants

have raised a similar concern about Grace’s Chargeback Analysis.


       15
      (...continued)
Especially given the differences between Grace and the proposed
expert in Doe (whose track record evinced concerns about his
qualifications), a proper Daubert inquiry requires the Court to
“focus, principally, . . . on the acceptability of the methodology
by which [Grace] reached h[er] ultimate conclusion[s],” id. at 472,
rather than exclude her testimony and the Supplemental Grace Report
on the basis of her qualifications.

                                     -38-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 38 of 60
(See id. at 16–17 (explaining how ultimate effect of chargeback

depends   on   decisions     by   manufacturers,    retailers,   and   coupon

processors).)     In response, Plaintiffs have asserted that Grace

need not prove causation independent of direct evidence suggesting

that collusive behavior enabled increased shipping fees (which

evidence she cited in the Supplemental Grace Report).                  (Docket

Entry 221 at 12–13 (citing Docket Entry 193-2, ¶¶ 14–15).)              To the

extent Defendants have challenged the significance of such direct

evidence, Plaintiffs have categorized that dispute as going to the

weight, rather than the admissibility, of Grace’s opinions.               (Id.

at 13.)   Finally, Plaintiffs have noted that even manufacturers

that charged back shipping fees could end up paying such fees

indirectly if the Retailer Processor extracted the fees from

retailers that in turn deducted the fees from moneys owed to the

manufacturers.      (Id. at 14)

     Grace’s opinions pass muster under Daubert, notwithstanding

Defendants’ theory-based critique.          Defendants have relied on two

cases in support of their argument for exclusion, both of which

applied the Supreme Court’s decision in Comcast. (See Docket Entry

213 at 10 (citing Olean Wholesale Grocery Coop., Inc. v. Bumble Bee

Foods LLC, 993 F.3d 774 (9th Cir. 2021), and In re Rail Freight

Fuel Surcharge Antitrust Litig. - Mdl No. 1869, 725 F.3d 244 (D.C.

Cir. 2013)).)       “The plaintiffs in [Comcast] had proposed four

theories of antitrust impact, all but one of which the district

court   rejected.      The    plaintiffs’    sole   ground,   however,     for

asserting that damages could be calculated on a classwide basis was

                                     -39-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 39 of 60
a model that assumed the validity of all four theories.”                In re

Rail Freight, 725 F.3d at 253 (internal citation omitted). Because

the expert’s model failed to identify damages linked to the only

viable theory of antitrust liability, the Supreme Court deemed

predominance lacking and class certification improper.                Comcast,

569 U.S. at 34; see also id. at 36–37 (“At the evidentiary hearing,

[the    plaintiffs’     expert]   expressly   admitted   that    the    model

calculated damages resulting from ‘the alleged anticompetitive

conduct as a whole’ and did not attribute damages to any one

particular theory of anticompetitive impact.”).            Here, Grace’s

“regression models test only one theory of liability,” Olean

Wholesale Grocery Coop., 993 F.3d at 789.           Accordingly, Grace’s

analyses do not generate the same problem that existed in Comcast,

and the Court thus will not exclude her opinions on that basis.16

            2. Implementation

       In advocating for exclusion, Defendants have identified the

following    supposed     flaws   with   Grace’s   approach:    the    record

contradicts the assumptions underlying her analyses (Docket Entry

213 at 17–18); she failed to account for factors unrelated to the



       16
         Given that determination, the Court need not consider
whether Comcast should inform the Daubert inquiry at all. See In
re Urethane Antitrust Litig., 166 F. Supp. 3d 501, 510 (D.N.J.
2016) (“Comcast is of dubious relevance because it involves
predominance issues arising in the Rule 23 context, whereas the
instant matter concerns whether expert testimony is reliable and
relevant under Rule 702.”); see also Dzielak v. Whirlpool Corp.,
Civ. No. 2:12–0089, 2017 WL 1034197, at *14 (D.N.J. Mar. 17, 2017)
(unpublished) (“Comcast presents questions for the class[-
]certification stage that are distinct from, and logically
posterior to, the Daubert analysis.”).

                                    -40-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 40 of 60
alleged conspiracy (id. at 18–23); and the Daubert reliability

factors otherwise weigh in favor of exclusion (id. at 23–24).

Plaintiffs have resisted exclusion, contending that (i) record

evidence supports Grace’s conclusions (Docket Entry 221 at 13),

(ii) Grace controlled for non-conspiratorial factors and properly

used NCH for that purpose (id. at 15–17, 22–23), and (iii) Grace

has “satisfie[d] the disputed Daubert reliability factors” (id. at

23 (standard capitalization applied and emphasis omitted)).              For

the following reasons, the Court declines to grant the Expert

Motion on any of Defendants’ proffered bases.

     First, Defendants have challenged Grace’s apparent assumption

that only anticompetitive behavior could explain increased shipping

fees during the alleged conspiracy, pointing to record evidence

that shipping fees began increasing in 1997 (before the alleged

conspiracy), and noting that another document upon which Grace

relied reflects increased shipping fees in 1999. (Docket Entry 213

at 17–18.)   By way of response, Plaintiffs have maintained that

(i) “admissions and other evidence” support the notion that reduced

competition caused increased shipping fees (Docket Entry 221 at

13–14), (ii) IOS allegedly “committed fraud beginning in 1997” (id.

at 18), and (iii) “[Defendants] entered a ‘strategic alliance’”

before signing the allegedly anticompetitive agreements, such that

decreased competition may have occurred before April 2001 (id.).

     “When facts are in dispute, experts sometimes reach different

conclusions based on competing versions of the facts.”           Fed. R.

Evid. 702 advisory committee’s notes, 2000 Amendment. Accordingly,

                                  -41-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 41 of 60
courts should not “exclude an expert’s testimony on the ground that

the court believes one version of the facts and not the other.”

Id.     Consistent with that reasoning, “questions regarding the

factual underpinnings of the [expert witness’s] opinion affect the

weight and credibility” of the witness’[s] assessment, ‘not its

admissibility.’”       Bresler v. Wilmington Tr. Co., 855 F.3d 178, 195

(4th Cir. 2017) (quoting Structural Polymer Grp. v. Zoltek Corp.,

543 F.3d 987, 997 (8th Cir. 2008)).               However, “[e]xpert opinion

evidence based on assumptions not supported by the record should be

excluded.”      Tyger Constr. Co. v. Pensacola Constr. Co., 29 F.3d

137, 143 (4th Cir. 1994); see also Bresler, 855 F.3d at 196 (noting

that erroneously admitted expert opinion in Tyger “conflicted

directly with uncontroverted record evidence”).

       Here, Defendants have stopped short of demonstrating a direct

conflict     between   Grace’s    opinions       and     “uncontroverted    record

evidence,”     Bresler,   855    F.3d    at     196.      A   dispute   about    the

significance of documents or admissions reflecting Defendants’

shipping     fee   strategy   fails     to     justify    exclusion.       See   id.

Furthermore, Grace’s opinions may coexist with record evidence of

increased shipping fees in 1997 and 1999; in that regard, she

opined that Defendants’ anticompetitive conduct caused an increase

in shipping fees during the conspiracy period, not that Defendants

never increased shipping fees outside the alleged conspiracy or

that any such increase necessarily resulted from anticompetitive

conduct. Defendants’ critique merely highlights Grace’s failure to

attribute the 1997 or 1999 increases in shipping fees to some non-

                                        -42-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 42 of 60
conspiratorial cause.       That failure, though grounds for potential

criticism, does not render Grace’s opinions inadmissible.17

       Second, Defendants have contended that Grace considered no

factors other than volume in modeling what non-conspiratorial

factors     impacted   shipping   fees   during   the    alleged   conspiracy

period.       (Docket Entry 213 at 19 (identifying lawful behavior,

individualized      contract   negotiations,      and    cost   increases   as

potentially relevant factors).) Moreover, according to Defendants,

the    data    indicates   that   volume    “fails      to   explain   [price]

differences.”      (Id. at 20.)    Relatedly, Defendants have contested

the suitability of NCH as a benchmark.            (Id. at 14 (pointing out

that, before alleged conspiracy, CCC and IOS already charged

substantially higher shipping fees than NCH); see also Docket Entry

227 at 6 (observing that Grace, during her deposition, declined to

identify NCH as direct competitor of Inmar).)                Plaintiffs have

disputed those assertions, first noting that the omission of a



       17
        Nonetheless, Plaintiffs’ response on the foregoing subject
draws out a potential weakness in Grace’s methodologies. In that
regard,   Plaintiffs    have   introduced   the   possibility    of
anticompetitive conduct before April 2001 (see Docket Entry 221 at
18–19 (“Because anticompetitive behavior occurred prior to the
[conspiracy] period, and a price war would have resulted absent a
conspiracy, [] Grace’s model understates damages.”)), whereas Grace
deemed that same period free from anticompetitive effects and thus
a suitable benchmark period (see Docket Entry 193-2, ¶ 20). (See
Docket Entry 227 at 7 (Defendants accusing Plaintiff of “trying to
have it both ways”).) Stated somewhat differently, Plaintiffs and
Grace   have   taken   inconsistent   positions   as   to   whether
anticompetitive conduct occurred before April 2001, thus casting
doubt on the accuracy of Grace’s Benchmark Analysis and DiD
Analysis. Because that issue does not concern a disputed fact and
more closely tracks Defendants’ false-positive critique, the Court
addresses it in the “Results” subsection.

                                     -43-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 43 of 60
variable pertains to probativeness, not admissibility, and further

arguing that Grace’s comparison to NCH (in the Benchmark Analysis

and    DiD   Analysis)   accounts   for     non-conspiratorial     changes   in

shipping fees (such as increases in postage rates or labor costs).

(Docket Entry 221 at 15–16; see also id. at 22 (asserting that “NCH

faced the same labor market, postage rates, and other market

conditions that affected [Defendants and IOS], and its fees show an

alternative estimate of cost”)).             Furthermore, Plaintiffs have

insisted that “Grace accounted for differences in bargaining power

between small and large customers” (id. at 16) and “for the results

of contract negotiations . . . by factoring in volume and actual

prices charged” (id.).

       “[F]ailure to include variables” in a regression analysis

normally “affect[s its] probativeness, not its admissibility.”

Bazemore v. Friday, 478 U.S. 385, 400 (1986).            “It is only the rare

case where the regressions are so incomplete as to be irrelevant

and the expert’s decisions regarding control variables are the

basis to exclude the analysis.”           P&G Co. v. Stone Container Corp.

(In re Linerboard Antitrust Litig.), 497 F. Supp. 2d 666, 678 (E.D.

Pa. 2007) (internal quotation marks omitted).               For example, the

Fourth Circuit reversed summary judgment premised on an expert

report that had omitted “important variables . . . from the

multiple       regression      analysis,”        where      “the     evidence

presented . . . [showed] that th[o]se variables [we]re crucial.”

Smith v. Virginia Commonwealth Univ., 84 F.3d 672, 677 (4th Cir.

1996). In contrast, “[m]erely pointing to economic conditions that

                                     -44-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 44 of 60
may affect the dependant variable is not enough to call into

question     the     reliability    of    an    econometric       model.”       In   re

Polypropylene Carpet Antitrust Litig., 93 F. Supp. 2d 1348, 1365

(N.D. Ga. 2000).

       In regard to a proposed expert’s choice of benchmark, as a

general      rule,     “arguments        regarding      the       comparability      or

appropriateness of a particular benchmark go to the weight, not the

admissibility, of a benchmarking analysis.” AngioDynamics, Inc. v.

C.R. Bard, Inc., ___ F. Supp. 3d ___, ___, 2021 WL 1792394, at *47

(N.D.N.Y. May 5, 2021).       However, that choice may weigh in favor of

Daubert exclusion when the benchmark wholly fails to provide a

sufficient comparison.        For example, in a horizontal price-fixing

conspiracy case involving the inflation of real estate broker

commissions, the plaintiff’s expert chose as a benchmark “the

commission amount for lower[-]priced homes,” Hyland v. HomeServices

of Am., Inc., No. 3:05CV612, 2012 WL 12995647, at *12 (W.D. Ky.

July    3,     2012)   (unpublished),       based      on   the    assumption     that

commissions from the sale of lower-priced homes allowed agents to

cover their costs, id. at *11–12.                     The proposed expert faced

exclusion on the grounds that he failed to “identif[y] any market

which actually employs such a commission structure” and instead

contemplated “a fictional, perfectly competitive market,” rendering

his testimony speculative and irrelevant (and thus inadmissible).

Id. at *12.

       Here,     although   Defendants         have    marshaled     evidence     that

shipping fees varied among manufacturers and that volume cannot

                                         -45-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 45 of 60
fully explain those price differences, that criticism affects the

weight      rather   than   the    admissibility         of      Grace’s    opinions.

Individual contract negotiations could affect the shipping fees

charged or paid, but (as Plaintiffs have suggested) the alleged

conspiracy could influence that process (rather than stand apart

from it).      (See Docket Entry 221 at 16 (citing In re Polyurethane

Foam Antitrust       Litig.,   314   F.R.D.       226,     258     (N.D.   Ohio   2014)

(“Contract      negotiations      thus    took     place      in    the    context   of

artificially inflated baseline pricing, effects which likely became

‘baked into’ the contracts.”)).)18              In addition, the analyses using

non-conspirator NCH as a benchmark seem to model how presumably

competitive shipping fees responded to changes in postage rates and

labor costs during the conspiracy period.                        For those reasons,

Grace’s choice of variables does not invalidate, as a matter of

law, her opinions under Daubert.

       Similarly, Defendants’ challenge based on the suitability of

NCH as a benchmark goes to the weight, not the admissibility, of

Grace’s testimony and the Supplemental Grace Report.19 Although NCH

may     have   served   different        customers       than       Defendants,      NCH

nonetheless provided coupon-processing services to manufacturers

and retailers, and its costs (and corresponding prices, to include



       18
        The Court addresses negotiations (and resulting contracts)
that predated the alleged conspiracy in the “Results” subsection.
       19
         In resisting that conclusion, Defendants have invoked a
class-certification decision that mentioned neither Daubert nor
Rule 702. (See Docket Entry 227 at 6 (citing Bell Atl. Corp. v.
AT&T Corp., 339 F.3d 294, 304 (5th Cir. 2003)).)

                                         -46-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 46 of 60
shipping     fees)     plausibly    may     inform    a     benchmark     analysis.

Importantly, “a benchmark need not be perfectly comparable, so long

as it allows the jury to calculate a ‘reasonable estimate of

damages’ as required under the antitrust laws.”                   AngioDynamics,

Inc., ___ F. Supp. 3d at ___, 2021 WL 1792394, at *47 (emphasis

added).     Therefore, Grace’s use of NCH as a benchmark does not

warrant exclusion.

     Third,    Defendants        have    asserted    that     Grace    (during   her

deposition) failed to (i) “identify a published source for her

methodology” (Docket Entry 213 at 23); (ii) “identify a publication

by anyone else embodying the methodology used in [the Original

Grace] Report” (id.); (iii) “identify any source in which her

methodology was subjected to peer review” (id.); (iv) “calculate a

potential rate of error associated with her methodology” (id.); and

(v) “identify any “source outside of [herself] that would indicate

that the methodology used in [the Original Grace R]eport enjoys

general acceptance with the relevant community of experts pertinent

to this case” (id.).             Plaintiffs have pointed out that those

supposed shortcomings relate to the Original Grace Report (about

which     Defendants     deposed        Grace   in   August     2020),    not    the

Supplemental Grace Report (which did not exist at the time of

Grace’s deposition).       (Docket Entry 221 at 23–24.)               In any event,

Plaintiffs have insisted that Grace’s methodologies enjoy general

acceptance    in     antitrust    economics     (id.)     and   that    “regression

analyses have known rates of error” (id. at 24).



                                         -47-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 47 of 60
       Courts have deemed use of the methodologies at issue (before-

during,    benchmark,        difference-in-differences)            appropriate       in

antitrust cases.      See, e.g., Messner, 669 F.3d at 826 (concluding

that     proposed     expert      could        use    “difference-in-differences

methodology to estimate [] antitrust impact”); Conwood Co., L.P. v.

United States Tobacco Co., 290 F.3d 768, 793 (6th Cir. 2002)

(characterizing “yardstick test and [] before-and-after test” as

“generally accepted methods for proving antitrust damages”); In re

Disposable Contact Lens Antitrust, 329 F.R.D. 336, 394–97 (M.D.

Fla. 2018) (admitting expert testimony relying on before-during

model); Lumco Indus. v. Jeld-Wen, Inc., 171 F.R.D. 168, 174 (E.D.

Pa. 1997) (approving of yardstick model). In contrast, courts have

applied greater scrutiny to less established methodologies and

excluded them based on insufficient testability, peer review,

standardization, or general acceptance.                    See, e.g., Precision

Fabrics    Grp.,     Inc.    v.   TieTex        Int’l,   Ltd.,     Nos.   1:13CV645,

1:14CV650,    2016    WL     6839394,     at    *8   (M.D.N.C.     Nov.   21,   2016)

(unpublished) (excluding proposed expert testimony derived from

simple    visual    inspection     of     “near      microscopic    swelling    of    a

45-micron sized film”); United States v. Johnson, 122 F. Supp. 3d

272, 330–36 (M.D.N.C. 2015) (excluding proposed expert testimony

that   purported     to     quantify,     via    observational      techniques    and

surname analysis, pattern of race-based police practices).

       Here, although Defendants correctly have cited the factors

that may inform whether a methodology passes muster under Daubert

(see Docket Entry 213 at 23 (listing factors discussed in Cooper,

                                        -48-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 48 of 60
259 F.3d at 199)), those factors fail to capture the nature of

Defendants’ criticisms.       In that regard, Defendants have refrained

from attacking the relevant methodologies as inherently unreliable

or   fundamentally    flawed;     instead,     Defendants     have    focused   on

supposed errors in Grace’s implementation of those methodologies

(discussed above) and the soundness of her conclusions (discussed

in the following subsection).            (See id. at 11–24.)         Furthermore,

Defendants    have    developed    no    argument    to   support     their   more

generalized critique, offering only Grace’s deposition testimony as

evidence of inadequacy.         (See id. at 23–24.)          As Plaintiffs have

observed (Docket Entry 221 at 23–24), that deposition testimony

pertained to analyses upon which Plaintiffs no longer rely (see

Docket Entry 196 at 4).         Therefore, the Court declines to exclude

Grace’s opinion testimony or the Supplemental Grace Report on this

front.

            3. Results

      Echoing the Supplemental Kheyfets Report, Defendants have

contended that the flaws in Grace’s approach lead to contradictory

and absurd results.      (Docket Entry 213 at 11–17, 21–23.)            For their

part,    Plaintiffs    have   characterized      Defendants’      results-based

arguments as irrelevant to admissibility, because disagreement

concerning     an    expert’s     conclusions       cannot    justify     Daubert

exclusion.    (Docket Entry 221 at 21–22.)

      As mentioned above, Rule 702 and Daubert instruct courts to

evaluate a proposed expert’s methodology, not the results generated

or the conclusions reached.         Daubert, 509 U.S. at 595.            However,

                                        -49-




     Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 49 of 60
exclusion remains appropriate when “opinion evidence . . . is

connected to existing data only by the ipse dixit of the expert.”

Joiner, 522 U.S. at 143–46 (upholding exclusion on grounds that

studies upon      which   expert      relied   did   not       support    opinion   on

causation    of   lung    cancer).        Assessing        a    proposed       expert’s

conclusions may reveal “an analytical gap between the data and the

opinion proffered.”       Id.

     On balance, the Court declines to view Defendants’ results-

based challenges as categorically irrelevant to the Expert Motion,

to the extent they could reveal a Joiner-like flaw.                            However,

absent such defect, that type of challenge bears on the weight,

rather than admissibility, of expert testimony.                   See Daubert, 509

U.S. at 596 (“Vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the

traditional and appropriate means of attacking shaky but admissible

evidence.”).        Defendants’       arguments      fall       into     two   general

categories, internal consistency and damages estimates, each of

which the Court addresses below.

            a. Internal Consistency

     Defendants have criticized Grace’s three models for producing

conflicting answers as to whether a particular entity suffered an

injury (i.e., paid an overcharge) during the alleged conspiracy.

(Docket   Entry    213    at   12.)     For    approximately       60     percent   of

manufacturers, the before-during analysis yields a negative answer,

whereas the other two methodologies discern impact.                            (Id. at

15–16.)     Plaintiffs have defended the internal consistency of

                                       -50-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 50 of 60
Grace’s analyses, insisting (based on the Grace Declaration) that

“the correlation between the three models is extremely high,

ranging from 96% to 99%” (Docket Entry 221 at 22 (citing Docket

Entry 221-8, ¶ 4)).        Defendants offered no reply on that subject.

(See Docket Entry 227 at 4 (suggesting that “Plaintiffs [have]

fail[ed] to contend with” consistency-based critique but nowhere

addressing Grace’s correlation-based defense).)

     By estimating damages among proposed class members, Grace

purported to satisfy, in a single step, two elements of Plaintiffs’

claim: injury and damages.             As previously noted, those concepts

remain distinct; an assessment of injury produces a binary (i.e.,

yes or no) answer, whereas calculation of damages approximates the

degree   of    injury.       Kheyfets’s      internal-consistency         criticism

focuses on      the   former,    the    instances    in    which   Grace’s      three

methodologies      diverge      on     the   question      of   injury,     without

substantial discussion about the degree of divergence (i.e., the

differences in damages amounts). (See Docket Entry 212-2, ¶¶ 43–45

& n.98 (identifying more than 3000 manufacturers as affected by

internal      inconsistency     and     describing      contradictory      damages

calculations for four manufacturers).)

     Upon review of Appendix A of the Supplemental Grace Report, it

appears that the Before-During Analysis most often departs from the

Benchmark Analysis and DiD Analysis when the latter two approaches

identify      relatively     low     damages.        For    example,      for    one

manufacturer, Owen Mumford, Inc., the Benchmark Analysis and DiD

Analysis projected $1.80 and $1.82 in damages, respectively.                      The

                                        -51-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 51 of 60
Before-During Analysis reflected none (via the notation “-”).20                   An

error of that magnitude appears less troubling than, for example,

alternative models that produce wildly different results ($100,000

in   damages    according    to    one    model,    versus    zero   according    to

another).      See, e.g., In re LIBOR-Based Fin. Instruments Antitrust

Litig., 299 F. Supp. 3d 430, 477 (S.D.N.Y. 2018) (noting, in

context    of   Daubert     inquiry,      importance    of    “extent     to   which

[inconsistent] models disagree”).               By focusing on the instances of

divergence on injury rather than the degree of divergence on

damages, Kheyfets may exaggerate the extent to which the results of

the three models diverge.                Taken together with Grace’s sworn

statement that her three methodologies remain highly correlated,

the internal inconsistency that Kheyfets has identified does not

provide an adequate basis for exclusion.

            b. Damages Estimates

      Defendants have taken issue with three aspects of Grace’s

calculation      of   damages     to   manufacturers:        (i)   the   number   of

manufacturers that would have paid higher shipping fees in the but-

for world than they actually paid during the conspiracy period,

(ii) the number of coupons that Defendants would have shipped at a

negative fee in the but-for world (as well as Grace’s decision in

some cases to assign a $1.00 value to those transactions, instead

of the negative fee), and (iii) the extent to which Grace’s models


      20
        Given Kheyfets’s representation that Grace’s models produce
negative damages (see, e.g., Docket Entry 212-2, ¶ 49), the Court
recognizes the possibility that “-” may not actually represent
zero, in any or all cases.

                                         -52-




     Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 52 of 60
show   antitrust     impact    in   transactions    supposedly     outside   the

alleged conspiracy.         (Docket Entry 213 at 12–16.)           As concerns

Grace’s Chargeback Analysis, Defendants have asserted that (i) more

than half of the proposed retailer class incurred damages totaling

20 dollars or less (with some retailer’s damages amounting to less

than one dollar) (id. at 16), (ii) Grace calculated but then

ignored $16.5 million in undercharges to the proposed retailer

class (id. at 17), and (iii) the analysis likewise generates false

positives, to include labeling as damaged “retailers that set their

own shipping fees” (id. (emphasis omitted)).

       Plaintiffs    have     contested    the   relevance    of   undercharges

(Docket Entry 221 at 19–20), asserting that antitrust injury occurs

at the time of an overcharge and that indirect offset benefits

should “not affect the ultimate measure of damages” (id. at 20

(quoting In re Airline Ticket Comm’n Antitrust Litig., 918 F. Supp.

283, 286-87 (D. Minn. 1996))).               Regarding the calculation of

negative shipping fees, Plaintiffs have argued that result merely

“suggests that downward pricing pressure exceeded the amount of the

shipping fee and would have affected other coupon[-]processing

fees . . . .”       (Id. at 21–22 (emphasis added).)          Per Plaintiffs,

Grace assigned a $1.00 fee to such transactions as a “conservative

adjust[ment].”       (Id. at 22.)         Finally, as concerns Defendants’

false-positive critique, Plaintiffs have suggested that collusion

affected the categories of transactions Kheyfets purported to

distinguish as outside the alleged conspiracy.               (Id. at 17–19.)



                                      -53-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 53 of 60
     The Court begins with Defendants’ argument that some entities

benefitted from the alleged conspiracy by paying lower shipping

fees (or facing fewer chargebacks) during the conspiracy period

than Grace predicted in the but-for world. In pressing that issue,

Kheyfets aggregated undercharges, both on a class-wide basis and

for one particular manufacturer (Mr. Dee’s, a proposed class

representative) to determine whether that manufacturer paid more,

on the whole, during the conspiracy period than in the but-for

world. (Docket Entry 213 at 13 (citing Docket Entry 212-2, ¶ 49).)

According to his calculations, the entire class of manufacturers

sustained $9.6 million in undercharges, with Mr. Dee’s paying

around $7,000 less in shipping fees as a result of the alleged

conspiracy.      (Id.)    As   concerns    the   proposed   retailer     class

members, those entities collectively incurred $16.5 million in

negative damages, in terms of the excess chargebacks that Grace

purported to calculate.        (Id. at 16–17.)       In Defendants’ view,

Grace’s failure to deal with that issue bears on the Daubert

inquiry   (id.),   whereas     Plaintiffs     have   labeled    undercharges

irrelevant to this action as a whole (Docket Entry 221 at 19–20).

     As a general matter, the Court discerns nothing inherently

unreliable about a methodology that identifies both overcharges and

undercharges.      For   example,   Grace’s      methodologies    need     only

identify whether, in a particular transaction, a manufacturer paid

more (or less) in shipping fees than the but-for rate.                     The

existence   of   undercharges    does   not   necessarily      undermine   the

ability of Grace’s methodologies to identify injury-in-fact (or

                                    -54-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 54 of 60
lack thereof). Nor does the existence of undercharges suggest that

no injury-in-fact occurred.          “Paying an overcharge caused by the

alleged anticompetitive conduct on a single purchase suffices to

show — as a legal and factual matter — impact or fact of damage.”

Astrazeneca AB v. UFCW (In re Nexium Antitrust Litig.), 777 F.3d 9,

27 (1st Cir. 2015) (quoting Davis & Cramer, Antitrust, Class

Certification, and the Politics of Procedure, 17 Geo. Mason L. Rev.

969, 984-85 (2010)).          An overcharge constitutes injury-in-fact

regardless of whether a later transaction (involving the same

entity) results in an undercharge.             See id. (“[I]f a class member

is overcharged, there is an injury, even if that class member

suffers no damages.” (emphasis added)).                   Therefore, aggregating

transactions (as Kheyfets did) cannot demonstrate the absence of

injury-in-fact.

       However,      consistent     with       the    foregoing       principles,

undercharges may offset damages in an antitrust action.                     “In a

horizontal price-fixing case, . . . mitigation and offset generally

do not affect the ultimate measure of damages.”                    In re Airline

Ticket Comm’n Antitrust Litig., 918 F. Supp. at 286 (emphasis

added).      For example, if an overcharged buyer responds by raising

its    own   prices,    it    remains    “entitled        to   damages”   like    an

overcharged buyer who fully “absorbs the loss,” Hanover Shoe, Inc.

v. United Shoe Mach. Corp., 392 U.S. 481, 489 (1968).                 See also In

re Airline Ticket Comm’n Antitrust Litig., 918 F. Supp. at 286

(“[W]here     a    direct    purchaser    passes     on     overcharges   to     its

customers,        ‘damages   are   established       by    the   amount   of     the

                                        -55-




      Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 55 of 60
overcharge,’ regardless of ‘whether the victim of the overcharge

has partially recouped its loss in some other way.’” (quoting

Hawaii v. Standard Oil Co. of Calif., 405 U.S. 251, 262 n.14

(1972)). Notably, the Supreme Court [has] crafted . . . exceptions

[to that general rule] for situations in which ‘it [is] easy to

prove that [the plaintiff] has not been damaged.’”                Id. at 287

(discussing Hanover Shoe, 392 U.S. at 494, 504).

       Here,      the   assessment   of     damages   likely     will    permit

consideration of overcharges and undercharges.                 As a threshold

matter, it seems unlikely that undercharges qualify as the kind of

“indirect offset benefits” (Docket Entry 221 at 19) that, in some

cases, can frustrate the calculation of damages.               At least as to

manufacturers, Defendants have not sought to reduce Plaintiffs’

damages by the amount that Plaintiffs recouped from another entity

through other means; rather, Defendants have attempted to limit an

entity’s damages to the net overcharge amount, accounting for all

transactions during the conspiracy period. Kheyfets’s calculations

suggest that the parties can determine, at the pertinent time,

whether each proposed class member sustained net damages. However,

that        merits-phase   determination    neither   invalidates       Grace’s

methodologies nor nullifies the instances of overcharge injury that

Grace identified.21


       21
        This case may present somewhat unique circumstances given
that, via chargebacks, a would-be injured entity (a manufacturer)
can pass along an allegedly illegal overcharge (a supracompetitive
shipping fee) to another entity (a retailer), by means of an
alleged conspirator (a retailer processor).    It remains unclear
                                                    (continued...)

                                     -56-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 56 of 60
     Turning    to    Defendants’    criticism    that    some   of   Grace’s

calculations produced a negative shipping fee in the but-for world,

that issue goes to the accuracy of Grace’s models, for purposes of

determining the extent of damage, not whether a manufacturer

suffered an injury.     Although Defendants have deemed arbitrary the

$1.00 fee Grace assigned in place of the negative fee, they have

failed to explain how that decision impacts the reliability of her

methodologies in identifying injury-in-fact among proposed class

members.   In other words, Grace’s substitution of the $1.00 fee in

place of the negative fee may have underestimated damages, but it

did not overestimate injury.        Because admissibility under Daubert

(for class-certification purposes) depends on an expert’s reliable

estimation of injury, rather than an accurate calculation of

damages, the Court declines to exclude Grace’s testimony on those

grounds.

     Finally,   the    Court   addresses    Defendants’     contention   that

false-positive results render Grace’s opinions inadmissible.             (See

Docket Entry 213 at 22 (citing Rail Freight).)              In Rail Freight,

the United States Court of Appeals for the Third Circuit vacated a

class-certification       decision      and      remanded     for     further

consideration, noting that the proposed expert’s model had produced

false-positive results and that the district court’s failure to



     21
      (...continued)
whether the generally applicable principle, i.e., “[t]he first
buyer from a conspirator is the right party to sue,” Paper Sys.,
Inc. v. Nippon Paper Indus. Co., 281 F.3d 629, 631 (7th Cir. 2002),
contemplates such a transaction.

                                     -57-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 57 of 60
consider that issue fell short of the rigor required by Comcast

(which opinion issued after the district court decided to certify

the class).     Rail Freight, 725 F.3d at 253, 255.                  On remand, the

district     court   determined        that    the   proposed   expert    satisfied

Daubert, given       that   he   had     produced     a   testable    model    “using

sufficient data and widely accepted methods,” In re Rail Freight

Fuel Surcharge Antitrust Litig., 292 F. Supp. 3d 14, 58 (D.D.C.

2017); see also id. at 59 (“find[ing] no reasons to exclude []

damages model as irrelevant or unreliable under Daubert”).                      That

conclusion nonetheless permitted further scrutiny of the model for

purposes of class certification.              See id. (“The [c]ourt will fully

explore [the] defendants’ criticisms regarding the damages model’s

alleged propensity for false positives, but that is an examination

appropriately for class certification, not for Daubert.” (internal

citation     omitted)).          The     district     court     ultimately      found

predominance lacking and denied certification.                  Id. at 144–45.

      Accordingly, the sole authority upon which Defendants have

relied ultimately viewed the issue of false positives as relevant

to   class    certification,       not    admissibility.          Another     court,

considering the same issue and interpreting Rail Freight (before

the above-referenced decision on remand), deemed the proposed

expert    testimony    admissible        and    concluded     that    “the    false[-

]positive results . . . might call into question [the] models as

ultimate proof of injury and damages,” In re Mushroom Direct

Purchaser Antitrust Litig., Master File No. 06-0620, 2015 WL

5775600, at *6 (E.D. Pa. Aug. 5, 2015) (unpublished).                         In any

                                         -58-




     Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 58 of 60
event, to the extent Grace’s false-positive results bear on her

reliability,     Plaintiffs     have      identified   means    by     which

anticompetitive conduct could have tainted the transactions that

Kheyfets deemed unaffected by the alleged conspiracy.                (Docket

Entry 221 at 21.)     That circumstance distinguishes this case from

Rail Freight, where “the false[-]positive analysis relied upon

comparison to a group of shippers indisputably unaffected by the

conspiracy.”     In re Mushroom Direct Purchaser Antitrust Litig.,

2015 WL 5775600, at *6 (emphasis added) (internal quotation marked

omitted).      If,   as   Plaintiffs   have   suggested,   anticompetitive

conduct influenced entities outside the alleged conspiracy or

transactions before the conspiracy period, Grace’s analyses would

understate damages without overstating injury.         For those reasons,

the Court declines to treat the instances of potential false

positives as grounds for exclusion.

                                CONCLUSION

     The Expert Motion requires the Court to decide the question of

whether Grace’s opinions can reliably assist the resolution of the

Class Certification Motion, not whether Plaintiffs have satisfied

Rule 23 requirements, whether their proposed class definitions

merit revision, or whether they can ultimately prevail in proving

injury and damages.       On balance, the Court deems her qualified to

offer expert testimony and her opinions sufficiently reliable to

survive Defendants’ Daubert challenges.




                                   -59-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 59 of 60
     IT IS THEREFORE ORDERED that the Expert Motion (Docket Entry

212) is DENIED.


                                  /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge

September 16, 2021




                                  -60-




   Case 1:19-cv-00141-WO-LPA Document 246 Filed 09/16/21 Page 60 of 60
